Exhibit 10(c)

THIRD AMENDMENT TO CREDIT AGREEMENT

THIS THIRD AMENDMENT TO CREDIT AGREEMENT, dated as of March 29, 2007 (this
“Agreement”), is entered into among Cantel Medical Corp., a Delaware corporation
(the “Borrower”), the Guarantors party to the Subsidiary Guaranty, the Lenders
party hereto and Bank of America, N.A., as Administrative Agent (in such
capacity, the “Administrative Agent”).  Capitalized terms used herein and not
otherwise defined shall have the meanings ascribed thereto in the Credit
Agreement (as defined below).

RECITALS

A.            The Borrower, the Lenders and the Administrative Agent entered
into that certain Amended and Restated Credit Agreement, dated as of August 1,
2005 (as previously amended or modified, the “Credit Agreement”).

B.            The parties hereto have agreed to amend the Credit Agreement as
provided herein.

C.            In consideration of the agreements hereinafter set forth, and for
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows.

AGREEMENT

1.             Amendments.

(a)           Section 1.1.  The definition of “Permitted Acquisitions” appearing
in Section 1.1 of the Credit Agreement is amended to read as follows:

“Permitted Acquisitions” means any acquisition by the Borrower or any of the
Borrower’s Subsidiaries of all or substantially all of the assets or the capital
stock or other equity interest of any Person (or segment of such Person’s
business) which either (a) has been consented to in writing by the
Administrative Agent and the Required Lenders, or (b) complies with each of the
following: (i) such Person (or segment of such Person’s business) is engaged in
a similar or related line of business as the Borrower or any of its
Subsidiaries, (ii) the aggregate cash consideration payable and Debt assumed in
respect of all such acquisitions during the term of this Agreement (excluding,
for purposes hereof, the acquisition of substantially all of the assets of the
medical water/dialysis segment of GE Osmonics, Inc. for approximately
$31,000,000) shall not exceed $25,000,000, (iii) such Person (or segment of such
Person’s business) on a Consolidated basis with its Subsidiaries being acquired
in the proposed acquisition had positive EBITDA for the twelve (12) month period
ending on the last day of the calendar month immediately preceding the closing
of the proposed acquisition, (iv) after giving effect to the proposed
acquisition (excluding, for purposes hereof, the acquisition of substantially
all of the assets of the medical water/dialysis segment of GE Osmonics, Inc.),
the Revolving Credit Availability shall equal at least $5,000,000, (v) the
Borrower shall give the Administrative Agent and the Lenders not less than
ten (10) Business Days prior written notice of its intention to make a Permitted
Acquisition, such notice to include the proposed amounts, date and form of the
proposed transaction, a reasonable description of the stock or assets to be
acquired and the location of all assets, and a certificate demonstrating
compliance with the financial covenants contained in Article VIII on a Pro Forma
Basis after giving effect to the consummation of such acquisition,
(vi) concurrently with the making of a Permitted Acquisition, the Borrower
shall, as additional collateral security


--------------------------------------------------------------------------------


 

for the Obligations, grant or cause to be granted to the Administrative Agent
for the ratable benefit of the Lenders, prior liens on and security interests
(subject to Liens permitted by Section 6.1 existing with respect to such assets
at the time of the Permitted Acquisition) in any of the acquired assets by the
execution and delivery to the Administrative Agent of such agreements,
instruments and documents as shall be reasonably satisfactory in form and
substance to the Administrative Agent, and (vii) no Default shall exist and be
continuing or would exist after giving effect to such acquisition.

(b)           Section 6.2.  Clause (i) of Section 6.2(c) of the Credit Agreement
is amended to read as follows:

(i)            (A) Debt secured by Liens permitted by Section 6.1(d) not to
exceed in the aggregate $500,000 at any time outstanding, (B) Capitalized
Leases, collectively not to exceed in the aggregate $3,000,000 at any time
outstanding, (C) Operating Leases and (D) Debt existing on the Closing Date and
described on Schedule 4.19; and

2.             Effectiveness; Conditions Precedent.  This Agreement shall be
effective as of the date hereof when all of the conditions set forth in this
Section 2 shall have been satisfied in form and substance satisfactory to the
Administrative Agent.

(a)           Execution and Delivery of Agreement.  The Administrative Agent
shall have received copies of this Agreement duly executed by the Borrower, the
Guarantors, the Required Lenders and the Administrative Agent.

(b)           Expenses.  The Borrower shall have paid all expenses owed by the
Borrower to the Administrative Agent.

3.             Ratification of Credit Agreement.  The Loan Parties acknowledge
and consent to the terms set forth herein and agree that this Agreement does not
impair, reduce or limit any of their obligations under the Loan Documents and
all of which are hereby ratified and confirmed.

4.             Authority/Enforceability.  Each of the Loan Parties represents
and warrants as follows:

(a)           It has taken all necessary action to authorize the execution,
delivery and performance of this Agreement.

(b)           This Agreement has been duly executed and delivered by such Person
and constitutes such Person’s legal, valid and binding obligations, enforceable
in accordance with its terms, except as such enforceability may be subject to
(i) Federal Bankruptcy Code or any similar debtor relief laws and (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding at law or in equity).

(c)           No consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or third
party is required in connection with the execution, delivery or performance by
such Person of this Agreement.

(d)           The execution and delivery of this Agreement does not (i) violate,
contravene or conflict with any provision of its or its Subsidiaries’
organization documents (e.g., articles of incorporation and bylaws) or (ii)
materially violate, contravene or conflict with any laws applicable to it or any
of its Subsidiaries.

2


--------------------------------------------------------------------------------


 

5.             Representations and Warranties of the Loan Parties.  The Loan
Parties represent and warrant to the Lenders that (a) the representations and
warranties contained in each Loan Document are correct in all material respects
on and as of the date hereof, as though made on and as of the date hereof, other
than any such representations or warranties that, by their terms, refer to a
specific date other than the date hereof, in which case, such representations
and warranties are correct in all material respects as of such specific date,
and (b) no event has occurred and is continuing which constitutes a Default.

6.             Release.  In  consideration of the Lenders entering into this
Agreement, the Loan Parties hereby release the Administrative Agent, the Lenders
and the Administrative Agent’s and the Lenders’ respective officers, employees,
representatives, agents, counsel and directors from any and all actions, causes
of action, claims, demands, damages and liabilities of whatever kind or nature,
in law or in equity, now known or unknown, suspected or unsuspected to the
extent that any of the foregoing arises from any action or failure to act solely
in connection with the Loan Documents on or prior to the date hereof.

7.             Counterparts/Telecopy.  This Agreement may be executed in any
number of counterparts, each of which when so executed and delivered shall be an
original, but all of which shall constitute one and the same instrument. 
Delivery of executed counterparts of this Agreement by telecopy shall be
effective as an original.

8.             GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

[remainder of page intentionally left blank]

3


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

BORROWER:

 

 

 

 

CANTEL MEDICAL CORP.,

 

 

as Borrower

 

 

 

 

 

By:

/s/ R. Scott Jones

 

 

 

Name:

R. Scott Jones

 

 

 

Title:

President & CEO

 

 

 

 

 

 

By:

/s/ Craig A. Sheldon

 

 

 

Name:

Craig A. Sheldon

 

 

 

Title:

Senior VP & CFO

 

 

 

 

GUARANTORS:

 

 

 

 

MINNTECH CORPORATION

 

 

 

 

 

By:

/s/ Kevin B. Finkle

 

 

 

Name:

Kevin B. Finkle

 

 

 

Title:

Sr. VP, Finance & Administration; Treasurer

 

 

 

& Secretary

 

 

 

 

 

 

 

 

 

MAR COR PURIFICATION, INC.

 

 

 

 

 

By:

/s/ Andrew G. Stitzinger

 

 

 

Name:

Andrew G. Stitzinger

 

 

 

Title:

VP Finance, Service & Secretary

 

 

 

 

 

 

 

 

 

CROSSTEX INTERNATIONAL, INC.

 

 

 

 

 

By:

/s/ Richard Allen Orofino

 

 

 

Name:

Richard Allen Orofino

 

 

 

Title:

President

 

 

 

 

 

 

 

 

 

BIOLAB EQUIPMENT ATLANTIC, LTD.

 

 

 

 

 

By:

/s/ Craig A. Sheldon

 

 

 

Name:

Craig A. Sheldon

 

 

 

Title:

Senior VP & CFO

 

 

 

 

4


--------------------------------------------------------------------------------


 

ADMINSTRATIVE

 

 

AGENT & LENDERS:

 

 

 

 

BANK OF AMERICA, N.A.,

 

 

as Administrative Agent,

 

 

 

 

 

By:

/s/ Matthew C. Correia

 

 

 

Name:

Matthew C. Correia

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

BANK OF AMERICA, N.A.,

 

 

as Issuing Bank,

 

 

as Swing Line Bank and as a Lender

 

 

 

 

 

By:

/s/ Richard N. Williams

 

 

 

Name:

Richard N. Williams

 

 

 

Title:

Senior Credit Products Officer

 

 

 

 

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

 

as a Lender

 

 

 

 

 

By:

/s/ Kenneth E. LaChance

 

 

 

Name:

Kenneth E. LaChance

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION,

 

 

as a Lender

 

 

 

 

 

By:

/s/ Patricia D. Georges

 

 

 

Name:

Patricia D. Georges

 

 

 

Title:

Vice President

 

 

5


--------------------------------------------------------------------------------